DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on January 29, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed September 29, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Claims 9 and 55 have been canceled. Claims 1-2, 4, 10-14, 19-23, 25-28, 37, 39, 42-43, 47-48, 50-52 and 59 are pending. Claims 1, 14, 25 and 52 have been amended by applicant. Claims 10-13 and 59 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-2, 4, 14, 19-23, 25-28, 37, 39, 42-43, 47-48 and 50-52 are the subject of the present Official action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 48 and 50-52 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang et al. US 2014/0357530 A1. Pub Date 12/4/2014 (hereinafter Zhang, reference of record). This rejection is repeated for the same reasons as described in the Office Action mailed September 29, 2020. A reply to applicant’s arguments is found below. 
Claim 1 describes a method of editing the genome of a cell, wherein the cell is a primary hematopoietic cell or a primary hematopoietic stem cell, the method comprising: a) providing a reaction mixture comprising a Cas9 ribonucleoprotein complex and the cell, wherein the Cas9 ribonucleoprotein complex comprises a Cas9 nuclease domain and a guide RNA, wherein the guide RNA specifically hybridizes to a target region of the genome of the cell; and b) introducing the Cas9 ribonucleoprotein complex inside the cell via electroporation. Claim 2 describes the method of claim 1, wherein the method provides an efficiency of genome editing of at least about 20%. Claim 4 describes wherein prior to the providing of a) the cell is not immortalized or transformed, and wherein after the introducing of b) the cell is not immortalized or transformed. Claim 48 describes the Cas9 ribonucleoprotein complex which comprises a Cas9 nuclease or a Cas9 nickase.  Claim 50 describes the Cas9 ribonucleoprotein complex which comprises a Cas9 nuclease domain fused to a restriction endonuclease or nickase. Claim 51 describes the Cas9 ribonucleoprotein complex comprising a Cas9 nuclease domain fused to a transcriptional modulator or a chromatin modifier. Claim 52 describes the reaction mixture comprising at least two structurally different Cas9 ribonucleoprotein complexes. 
hematopoietic or other tissue of a subject…” (Zhang, para 214). Zhang provides various embodiments wherein “Cas9 may be used to excise out the K1F1 enhancer EHS1 in hematopoietic stem cells to reduce BCL11A levels and reactivate fetal globin gene expression in differentiated erythrocytes” (Zhang, para 618). Zhang describes several different methods to introduce the ribonucleoprotein complex into the target cell including electroporation (Zhang, para 364, 500, 536 and 625). Zhang describes this approach as a more efficient and multiplexible method when compared to other genome editing techniques such as ZFN or TALEN based approaches (Zhang, para 648 and 631). Zhang describes electroporation based transfection methods with transfection and editing efficiencies of 70-80%, thus meeting the claim limitations of claim 2. Zhang gives a specific example of using Cas9 to edit the genome of hematopoietic stem cells (Zhang, para 618 and 181). Zhang does not describe these hematopoietic stem cells as being immortalized or transformed either before or after the introduction of the Cas9 ribonucleoprotein complex, thus meeting the negative limitations of claim 4. Zhang describes a cas9 ribonucleoprotein complex comprising either a cas9 nuclease or a cas9 nickase, thus meeting the limitations of claim 48 and 50 (Zhang, para 459, 526 and 620). Zhang further exemplifies a Cas9 transcriptional modulator (Zhang, para 930) and various chromatin modifiers, thus meeting the limitations of claim 51 (Zhang, para 405 and 930). Zhang mentions embodiments wherein one or more cas9 ribonucleoproteins could be generated by exchanging different 

Response to Traversal
Applicant traverses the instant rejection by pointing out that a prima facie case of anticipation requires that a prior art reference disclose each and every element of the claims. Applicant points to case law to describe this and futher amended claim 1 to indicate that the Cas9 ribonucleoprotein complex was introduced into the cell via electroporation. Applicant further argues that the examiner has not cited paragraphs that disclose electroporating a Cas9 ribonucleoprotein complex into a primary hematopoietic cell or a primary hematopoietic stem cell as arranged in the instant claims. Applicant refers to para 364 and 625 of Zhang, which describe various approaches for the delivery of a suitable Cas9 and gRNA into a host cell. Applicant states that these paragraphs do not describe the delivery of ribonucleoprotein complexes and are silent with regard to primary hematopoietic cells, and thus fail to establish a prima facie case of anticipation. 
These arguments have been fully considered, but are not found convincing. Regarding applicant’s arguments that Zhang does not teach the delivery into primary hematopoietic cells, the Examiner disagrees. Zhang describes “delivery of a CRISPR-Cas system to the liver, brain, ocular, epithelial, hematopoietic or other tissue of a subject…” (Zhang, para 214). Zhang provides various embodiments wherein “Cas9 may be used to excise out the K1F1 enhancer EHS1 in hematopoietic stem cells to reduce BCL11A levels and reactivate fetal globin gene expression in differentiated erythrocytes” (Zhang, para 618). Although Zhang provides alternative embodiments directed to delivery into other tissue types, it is emphasized that patents are relevant as prior art for all they contain and are not limited to what the patentee describes as their own invention, see MPEP 2123. Regarding applicants arguments that Zhang does not describe the delivery of ribonucleoprotein complexes, Zhang describes an “RNA guided Cas9 . 

Claims 1-2, 4, 48 and 50-52 are rejected under 35 U.S.C. 102 as being anticipated by Doudna et al. US 2014/0068797 A1. Pub Date 3/6/2014 (hereinafter Doudna, reference of record). This rejection is repeated for the same reasons as described in the Office Action mailed September 29, 2020. A reply to applicant’s arguments is found below.
As discussed above, claims 1, 2, 4, 48 and 50-52 are fully anticipated by the teachings of Zhang and are further anticipated by the teachings of Doudna. 
Doudna describes method for editing the genome of eukaryotic cells using a RNA-guided Cas9 nuclease from the microbial CRISPR adaptive immune system (Doudna, para 8, 20-25). Doudna describes electroporation as one of many possible transfection methods (Doudna, para 123, 225, 252 and 282). Doudna describes editing hematopoietic cells among others (Doudna, para 274 and 464). 

Response to Traversal
No specific arguments are found in applicants reply on January 29, 2021 regarding the instant anticipation rejection of claims 1, 2, 4, 48 and 50-52 over Doudna. Such a reply is not fully responsive to the prior Office Action because 37 CFR 1.111 requires that the reply by applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. Rather than pause prosecution to engage in mailings that outline the consequences of non-responsive submissions, the foregoing is set forth as a warning that future such non-responsive submissions will require a pause in prosecution and the issuance of a notice of non-compliance, along with the attendant delay and potential for loss of patent term extension, should allowable subject matter be reached. In the lack of a proper response, the rejection is therefore maintained accordingly. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 14, 19-23, 25-28, 37, 39, 42-43, 47-48 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (supra) as applied to claims 1-2, 4, 48 and 50-52 as shown above and further evidenced by Kaneko et al. "Simple knockout by electroporation of engineered endonucleases into intact rat embryos." Scientific reports 4 (2014): 6382 (hereinafter Kaneko, reference of record) and Baldanzi et al. "SAP-mediated inhibition of diacylglycerol kinase α regulates TCR-induced diacylglycerol signaling" The Journal of Immunology 187.11 (2011): 5941-5951 (hereinafter Baldanzi, reference of record) in view of Mandal et al. "Efficient ablation of genes in human hematopoietic stem and effector cells using CRISPR/Cas9." Cell stem cell 15.5 (2014): 643-652 (hereinafter Mandal, reference of record) applied to claims 1-2, 4, 14, 19-23, 25-28, 37, 39, 42-43, 47-48 and 50-52. This rejection is repeated for the same reasons as described in the Office Action mailed September 29, 2020. A reply to applicant’s arguments is found below.
A description of claims 1-2, 4, 48 and 50-52 can be found above. Claim 14 describes the electroporation as comprising of positioning the reaction mixture into a chamber between a cathode and an anode, applying a voltage potential between the cathode and the anode of from about 20 kV/m to 5 to about 4 x 105 primary hematopoietic cells or primary hematopoietic stem cells. Claim 22 describes the reaction mixture as containing about 2 x 105 to about 2.5 x 105 primary hematopoietic cells or primary hematopoietic stem cells. Claim 23 describes the cell as being a primary hematopoietic cell, and the primary hematopoietic cell is an immune cell. Claim 25 describes the immune cell of claim 23, wherein the immune cell is a T cell, and wherein the T cell comprises a recombinant antigen receptor. Claim 26 describes the T cell is a regulatory T cell, an effector T cell, or a naive T cell. Claim 27 describes the T cell as being a regulatory T cell, effector T cell, or naive T cell is a CD4+ T cell, or a CD8+ T cell. Claim 28 describes the method of claim 25, wherein the T cell is selected from the group consisting of a CD4+CD25hiCD1271l0 regulatory T cell, FOXP3+ T cell, CD4+CD251l0CD127hi effector T cell, and CD4+CD25l0 CD127hi CD45RAhi CD45RO- naive T cell. Claim 37 describes the reaction mixture as further comprising a single-stranded oligonucleotide DNA template, and wherein the method comprises introducing the single-stranded oligonucleotide DNA template inside the cell, wherein the single-stranded oligonucleotide DNA template is at a concentration of from about 9 pM to about 180. Claim 39 describes the method of claim 37, wherein the single-stranded oligonucleotide DNA template is at a concentration of about 45 pM. Claim 42 describes the method of claim 37, wherein the single stranded oligonucleotide DNA template encodes a recombinant antigen receptor, a portion thereof, or a component thereof. Claim 43 describes the method of claim 1, wherein the cell is a T cell, and the method further comprises: c) after the introducing of b), transferring the reaction mixture to a culture medium containing a CD3 agonist and a CD28 agonist and culturing the cells. Claim 47 describes 
Zhang lists electroporation as one of the possible methods to introduce the cas9 ribonucleoprotein complex into the target cell. Electroporation is a well-established and widely known laboratory technique for introducing proteins and gene therapy components into target cells. It would have been obvious to one of ordinary skill in the art to use an electroporation procedure wherein the applied voltage potential ranges from 20-100 kV/m and is repeatedly applied for 2-10 times at a pulse length of about 5ms to about 100mn as described in claim 14. This is further evidenced by Kaneko, where electroporation is used to introduce ZNF, TALEN and CRISPR elements into rat embryos for gene therapy. Kaneko experiments with different pulse widths and voltages to optimize the introduction of Cas9mRNA and guide RNA (Kaneko, Figure 1, Table 1 and Results pg 3 column 2).  
Furthermore, Zhang experiments with different concentrations of cas9 ribonucleoprotein complexes, target cells (with specific reference to embodiments involving hematopoietic stem cells) and DNA templates. Zhang gives specific motivation to do this by stating that to “minimize of toxicity and off-target effect, it will be important to control the concentration of CRISPR enzyme mRNA and guide RNA delivered. Optimal concentrations of CRISPR enzyme mRNA and guide RNA can be determined by testing different concentrations in a cellular or animal model and use deep sequencing to analyze the extent of modification at potential off-target genomic loci” (Zhang, para 208). Zhang describes using 500 ng of the cas9 ribonucleoprotein complex, which is about the same concentration range as described in claims 19 and 20 (Zhang, para 819). Zhang describes various cellular concentrations and densities which are similar to those recited in claims 21 and 22 (Zhang, para 802 and 952). Zhang describes using a DNA template with a concentration range of 100-200 ng/µL which is about the same concentration range as recited in claims 37 and 39. Zhang describes homology-directed repair and how specific DNA templates can be used for gene editing, some of which may encode for a recombinant antigen receptor, thus meeting the  (e.g., claims 19 and 20), hematopoietic stem cell concentration (e.g., claims 21 and 22), DNA template concentration (e.g., claim 37 and 39), and electroporation settings. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). 
Although Zhang does describe genomic editing in a hematopoietic stem cell, Zhang does not describe genomic editing in a T cell with the characteristic limitations described in claims 25-28 and the further method limitations of claims 43 and 47.
Mandal describes editing genes in primary human CD4+ cells and CD34+ hematopoietic stem and progenitor cells using CRISPR/cas9-mediated genome editing (Mandal, abstract and discussion para 1). Mandal describes how CRISPR/cas9 can be used to ablate genes of clinical significance in CD4+ cells and CD34+ hematopoietic stem cells with an efficiency that is therapeutically meaningful for a number of clinical settings, such as the treatment of HIV (Mandal, discussion pg 650). Furthermore, Mandal uses Nucleofector (a type of electroporation) to transfect the primary human CD4+ cells and CD34+ hematopoietic stem and progenitor cells. 
It would have been obvious to one of ordinary skill in the art to apply the methods outlined by Zhang with the primary human CD4+ cells taught by Mandal for targeted genome editing using CRISPR/cas9. Both Zhang and Mandal are concerned with genomic editing using CRISPR/cas9. Furthermore, both Zhang and Mandal use similar electroporation transfection methods and both show experimental data describing how these methods with hematopoietic stem cells. Therefore, it would have been a matter of simple substitution to use primary human CD4+ cells taught by Mandal with the methods + cells, which may lead to new cell-based therapies for blood disorders. One would have a reasonable expectation of success given that Zhang and Mandal experimented with similar hematopoietic stem cells with positive results. Furthermore, the CD3 and CD28 agonists that are and are not added to culture mediums as recited in claims 43 and 47, respectively, would have been obvious given the teachings of Zhang and Mandal. Zhang describes adding antibodies (preferably monoclonal antibodies) in order to investigate specific biochemical pathways of corresponding gene products introduced from the Cas9 ribonucleoprotein complex. Given that CD3 and CD28 agonists are well known to be involved in T cell activation and signaling, it would have been obvious to investigate their effects after genomic editing in CD4+ cells. This is further evidenced by Baldanzi where it’s shown that CD28 and CD3 are well known to be involved in T cell activation and Ras signaling (Baldanzi, abstract and para 2 pg 5942). One would be motivated to add or not add CD3 and CD28 agonists to investigate whether the genomic editing effected the CD4+ cells interaction with these agonists, which could potentially have therapeutic consequences. Furthermore, one would have reasonable expectation of success given that the experimental methods are well defined as shown by Zhang and the mechanism is well understood as shown by Mandal and Baldanzi. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention as a whole to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by pointing to previous arguments regarding Zhang not anticipating claims 1-2, 4, 48 and 50-52. Applicant further argues that Kaneko and Mandal are directed towards the delivery of nucleic acids via electroporation and not a Cas9 ribonucleoprotein complex. 
These arguments have been fully considered, but are not found convincing. As stated previously, Zhang expressly describes the delivery of cas9 ribonucleoprotein complexes via electroporation to target cells with specific reference to embodiments involving hematopoietic stem cells. Regarding delivery into a T cell with the characteristic limitations described in claims 25-28, it would have been obvious to one of ordinary skill in the art to apply the methods outlined by Zhang with the primary human CD4+ cells taught by Mandal for targeted genome editing using CRISPR/cas9. Both Zhang and Mandal are concerned with genomic editing using CRISPR/cas9. Furthermore, both Zhang and Mandal use similar electroporation transfection methods and both show experimental data describing how these methods with hematopoietic stem cells. Therefore, it would have been a matter of simple substitution to use primary human CD4+ cells taught by Mandal with the methods outlined by Zhang. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention as a whole to have been prima facie obvious to at the time the invention was made. The rejection is maintained for at least these reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633